United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-2756
                                     ___________

Craig Allen Smith,                        *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
United States of America,                 *
                                          *    [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                              Submitted: May 30, 2006
                                 Filed: June 13, 2006
                                  ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Craig Allen Smith appeals the district court’s1 order denying his motion under
28 U.S.C. § 1915(e) for appointed counsel in his Federal Tort Claims Act suit. We
hold that the order Smith challenges is not immediately appealable under 28 U.S.C.
§ 1291 (courts of appeals shall have jurisdiction of appeals from all final decisions)
or § 1292 (granting appellate jurisdiction over specified interlocutory orders), or under
the collateral order doctrine, see Kassuelke v. Alliant Techsystems, Inc., 223 F.3d 929,
931 (8th Cir. 2000) (to qualify for immediate appeal under collateral order doctrine,

      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
order must conclusively decide disputed question that is important and distinct from
case’s merits, and decision must be effectively unreviewable on appeal from final
judgment); cf. Marler v. Adonis Health Prods., 997 F.2d 1141, 1142-43 (5th Cir.
1993) (declining to extend collateral order doctrine to immediate appeals of orders
denying appointed counsel in products liability cases; in support stating, inter alia, that
appellate court can effectively remedy effects of erroneous denial of counsel by
vacating judgment and remanding for new trial with appointed counsel).

      Accordingly, we dismiss the appeal for lack of jurisdiction.
                     ______________________________




                                           -2-